CM/ECF-GA Northern District Court                                      Page 1 of 1
         Case 1:18-cv-00982-MHC Document 41 Filed 10/23/18 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION
                                1:18-cv-00982-MHC
                   Mt. Hawley Insurance Company v. Jackson et al
                            Honorable Mark H. Cohen

                  Minute Sheet for proceedings held In Chambers on 10/23/2018.


     TIME COURT COMMENCED: 3:00 P.M.
     TIME COURT CONCLUDED: 3:30 P.M.             COURT REPORTER: Judith Wolff
     TIME IN COURT: 00:30                        DEPUTY CLERK: Lynn Beck
     OFFICE LOCATION: Atlanta

ATTORNEY(S)          William Bryant representing Mt. Hawley Insurance Company
PRESENT:             Bryan Busch representing LD3 Willow Way, LLC
                     Bryan Busch representing Sunshine Property Management Group,
                     LLC
                     Laura Mirmelli representing LD3 Willow Way, LLC
                     Laura Mirmelli representing Sunshine Property Management Group,
                     LLC
PROCEEDING
                     Discovery Hearing(Non-final Pretrial Conference);
CATEGORY:
MINUTE TEXT:    The Court conducted a telephone conference regarding a discovery
                dispute. See transcript for details.
HEARING STATUS: Hearing Concluded




https://ecf.gand.circ11.dcn/cgi-bin/GANDc_mkmin.pl?398557241050902-L_830_2-1           10/23/2018
